Citation Nr: 0305834	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  01-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a left eye disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from August 1944 to August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied service connection for a left eye 
disorder.  


REMAND

This case was Remanded by the Board in November 2001 in order 
to conduct further development of the record.  While the case 
was in Remand status, however, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
later indicated that he wanted to attend a videoconference 
hearing before a Veterans Law Judge.  The file was 
transferred to the Board and that hearing was scheduled.  In 
March 2003, the Board received notice that the veteran's 
representative wanted to change the hearing from a 
videoconference hearing to an in-person hearing at the RO.  
The veteran has the right to appear before a Veterans Law 
Judge at the type of hearing of his choice.  38 C.F.R. 
§ 20.700(a) (2002).  

Therefore, this case is again REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
personal hearing at the RO before a 
Veterans Law Judge.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



